Citation Nr: 1450344	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-48 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected right ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from April 1992 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted serviced connection for a right ankle disability and assigned an initial disability rating of 10 percent effective March 13, 2008.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2012 in a videoconference hearing from the RO.  A transcript of the hearing is of record.

In August 2012 the Board remanded the case to the RO for additional development, which has been accomplished.  

The Veteran recently submitted additional evidence directly to the Board in the form of a medical examination by a private physician.  He enclosed a waiver of review by the Agency of Original Jurisdiction (AOJ), and the Board has accepted this evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).


FINDINGS OF FACT

1.  Prior to November 14, 2013, the Veteran's right ankle disability most closely approximated moderate limitation of motion of the ankle.

2.  From November 14, 2013, the Veteran's right ankle disability has most closely approximated marked limitation of motion of the ankle; the ankle is not ankylosed.



CONCLUSIONS OF LAW

1.  For the period prior to November 14, 2013, the criteria for a rating in excess of 10 percent for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).

2.  From November 14, 2013, the requirements for a rating of 20 percent, but not more, have been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The issue decided below arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, VA examination reports, and hearing testimony.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, additional VA treatment records were obtained, a VA examination was conducted, and the Veteran was asked to identified relevant treatment providers.  However, the treatment provider identified indicated he had  no records pertaining to the Veteran.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified   as to the functional impairment associated with his service-connected right ankle disability and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.    The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board will proceed to the merits of the issue on appeal.

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by    the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The November 2009 rating decision granted serviced connection for right ankle arthritis and assigned a disability rating of 10 percent effective March 13, 2008 under Diagnostic Code 5003-5271.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The Veteran had a VA examination in September 2009 in which he reported having sprained both ankles during service; he endorsed wearing braces on both ankles although he was not wearing braces on the day of the examination.  The Veteran complained of ankle pain of 6-8/10 severity but he did not report flare-ups.  During examination the Veteran had normal gait and could heel-and-toe walk normally; he was also able rise onto his toes multiple times without complaint.  There was no pain on palpation or manipulation and no instability.  Range of motion (ROM) was dorsiflexion to 10 degrees, plantar flexion to 35 degrees, inversion to 15 degrees and eversion to 10 degrees; repetitive motion did not cause additional limitation.   X-ray of the right ankle showed scarring from old trauma and degenerative changes to a marked degree.  The examiner diagnosed degenerative arthritis and stated the Veteran's disability was manifested by stiff and painful ankle, worse when the Veteran was on his feet for a long period of time.    

In November 2009 the Veteran presented to the VA clinic complaining that he could not wear the ankle braces he had been supplied.  The clinical impression was "ankle pain" and the Veteran was advised to take his braces to the prosthetics clinic and choose a different style.  In January 2010 the clinical impression was "ankle pain - stable."

In his substantive appeal, received in August 2010, the Veteran complained of constant pain on movement, weakness and instability.  He asserted that he was entitled to separate compensation for pain in addition to compensation for limitation of motion.

The Veteran testified before the Board in February 2012 that he is in constant pain at 7-8/10 severity.  He also endorsed stiffness, swelling and popping; he denied locking but stated he could not walk barefoot because the ankle gave him no support.  The Veteran was asked if the right ankle caused difficulty driving, but    the Veteran stated he could compensate by using the other foot.  The Veteran stated he could perform activities of daily living such a grocery shopping, although doing so was painful.  

The file contains a physical evaluation by physical therapist JF in August 2012.  The Veteran stated his ankles hurt with daily activities and walking.  ROM of the right ankle was plantar flexion to 40 degrees with pain at that point; dorsiflexion was to 15 degrees with pain at 10 degrees.  After repetitive motion the Veteran's ROM was the same but there was additional limitation of function in terms of less movement than normal, pain on movement and swelling.  Strength was 4/5 bilaterally.  Stability testing (anterior drawer test and talar tilt test) showed no laxity of the right ankle compared to the left, and the ankle was not ankylosed.  The examiner diagnosed osteoarthritis of the bilateral ankles and stated the disorder resulted in occupational impairment manifested by inability to stand for prolonged periods or walk for distance.

The Veteran had a VA examination in September 2012 in which he reported daily flare-ups associated with walking.  Physical examination showed plantar flexion to 35 degrees with pain at 30 degrees and dorsiflexion to 20 degrees (normal) without pain.  Repetitive motion testing caused no additional limitation of motion although there was decreased function in terms of reduced motion, excessive fatigability, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing or weight-bearing.  The Veteran was tender to palpation of the ankle.  Ankle strength was 4/5 bilaterally.  Stability testing (anterior drawer test and talar tilt test) showed no laxity of the right ankle compared to the left, and the   ankle was not ankylosed.  The examiner diagnosed right ankle strain.  In regard     to occupational impairment, the examiner noted that the Veteran was currently employed as a management analyst, but the right ankle caused pain with prolonged sitting.    

Finally, the file contains a physical evaluation by physician WR, M.D. in November 2013.  The Veteran complained of constant pain with daily swelling; he also reported "crippling" pain with motion after a period of sitting.  ROM of the right ankle was plantar flexion and dorsiflexion to 15 degrees each, with pain at that point.  After repetitive motion the Veteran's plantar flexion was unchanged but dorsiflexion was reduced to 10 degrees.  There was also additional limitation of function in terms of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling and interference with sitting, standing and weight-bearing.  The Veteran was tender to palpation.  Strength was 2/5 bilaterally.  Anterior drawer test showed laxity of the right ankle compared to the left but talar tilt test was negative.  The ankle was not ankylosed.  Dr. WR noted the Veteran was wearing custom orthotics and custom inserts for continuous support and stability.  He diagnosed degenerative arthritis of the bilateral ankles and stated the disorder resulted in occupational impairment manifested by chronic pain causing occasional lack of concentration and    decreased interactions.

On review of the evidence above the Board finds that prior to the November       2013 examination by Dr. WR the Veteran's disability most closely approximated moderate limitation of motion of the ankle.  During that period the Veteran had three examinations (by VA in September 2009, by physical therapist JF in August 2012 and by VA in September 2012) in which there was some degree of limitation of motion but no instability on examination; ankle strength was 4/5 and repetitive motion testing resulted in no measurable increase in limitation of motion.  Plantar flexion during this time was at worst 35 degrees, versus 45 degrees being normal, suggesting only mild limitation of motion.  Dorsiflexion was reduced in half, from 20 percent to 10 percent, at worst, with both of those findings occurring on the September 2009 examination.  The subsequent examinations showed improved dorsiflexion to 15 degrees in August 2012 and full dorsiflexion in September 2012.  During this period, neither plantar flexion nor dorsiflexion were limited by more than half of normal motion, which would suggest significant impairment more consistent with marked limitation of motion. Thus, the Board finds the limitation of motion during this period to more nearly approximate moderate limitation of motion rather than marked.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle arthritis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent prior to November 14, 2013. 

For the period from November 14, 2013, the examination by Dr. WR on that date demonstrated increased severity of symptoms approximating marked limitation of motion.  Dr. WR's examination is the first clinical documentation of instability and the first clinical documentation showing significant limitation of plantar flexion.  Indeed, normal plantar flexion is 45 degrees, and the Veteran's motion is limited to 15 degrees.  The report also showed reduced ankle strength compared to the previous examinations.  In sum, the examination report by Dr. WR documents increased severity of symptoms consistent with a higher evaluation based on marked limitation of motion.  See 38 C.F.R. §§ 4.45, 4.59.

The Board has considered whether a rating higher than 20 percent is warranted, but 20 percent is the maximum schedular rating provided under DC 5271.  The Veteran does not have malunion or nonunion of the tibia and fibula, so evaluating his disability under DC 5262 is not appropriate.  The ankle is not ankylosed, DC 5270 so a higher rating is not warranted under the DC.   

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  

In any event, the Veteran has not alleged and the evidence does not show frequent hospitalizations for his right ankle.  Moreover, to the extent he contends his right ankle pain has impacted his concentration and interactions, such was noted by the VA examiner to be only occasional, which is not consistent with marked interference with employment.  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 10 percent prior to November 14, 2013 and in excess of 20 percent thereafter, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to November 14, 2013, an evaluation in excess of 10 percent for right ankle arthritis is denied.

From November 14, 2013, a rating of 20 percent for the right ankle arthritis is granted, subject to the requirements applicable to the payment of monetary benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


